Exhibit 10.2
EXECUTION VERSION
EMPLOYMENT AGREEMENT
     AGREEMENT, dated the 2nd day of November, 2008, by and among General Growth
Properties, Inc., a Delaware corporation (the “Company”), GGP Limited
Partnership, a Delaware limited partnership (the “Partnership”), and
Thomas H. Nolan (the “Executive”), but is intended to be effective as of the
26th day of October, 2008 (the “Effective Date”).
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to work in the employ of the Company, subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the first anniversary of the Effective Date (the
“Employment Period”).
     2. Terms of Employment.
          (a) Position and Duties.
          (i) During the Employment Period, the Executive shall serve as interim
President of the Company and of the Partnership, with the appropriate authority,
duties and responsibilities attendant to such position and any other duties that
may be reasonably assigned by the Company’s Board of Directors (the “Board”).
The Executive shall report directly to the Chief Executive Officer of the
Company. The Company shall cause the Executive to be nominated for election to
the Board during the Employment Period.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote all of his business attention and time to the business and affairs of
the Company, and to use the Executive’s reasonable best efforts to perform such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve, with prior approval of the Board,
on corporate boards or committees, (B) serve on civic or charitable boards or
committees, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Compensation.
          (i) Annual Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) of $1,250,000 payable
in equal installments in accordance with the Partnership’s normal payroll
practice for its senior executives, subject to the Executive’s continued active
employment with the Company and the Partnership.
          (ii) Bonus. During the Employment Period, the Executive shall be
entitled to receive a bonus of $1,600,000 , payable in four equal installments
(subject to the Executive’s continued active employment with the Company on such
payment date) of $400,000 on February 2, 2009, May 2, 2009, August 2, 2009 and
October 25, 2009 (such payments collectively, the “Fixed Bonus”). In addition,
subject to the Executive’s employment through the end of the Employment Period,
the Executive shall be entitled to receive a bonus of $800,000, with such amount
subject to reduction by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion, to the extent the Compensation
Committee determines that the Company’s performance or the Executive’s personal
performance warrant such reduction (the “Discretionary Bonus”); provided, that
any Discretionary Bonus shall be paid to the Executive by November 11, 2009.
          (iii) Stock Options. On the date hereof, the Executive shall be
granted stock options (the “Option Grant”) to purchase 800,000 shares of the
Company’s common stock, par value $0.01 per share. The stock options awarded
pursuant to the Option Grant shall have an exercise price equal to the closing
price of the Company’s common stock as reported in The Wall Street Journal on
November 3, 2008, shall cliff-vest (subject to earlier vesting pursuant to
Section 4(a)(ii)) on the earlier of (1) the first anniversary of the Effective
Date and (2) a Change in Control (as defined in the Company’s 2003 Incentive
Stock Plan (the “2003 Plan”)), shall have a term of 5 years and shall be granted
outside of any Company stock incentive plan but shall be granted pursuant to an
award agreement with the terms of the award agreement attached hereto as
Exhibit A.
          (iv) Indemnification and Liability Insurance. The Company shall
continue to indemnify the Executive pursuant to the Indemnification Agreement
between the Company and the Executive, dated as of April 1, 2005 (the
“Indemnification Agreement”), and the indemnification provided therein shall
continue for a period of 6 years following the time the Executive’s employment
is terminated.

- 2 -



--------------------------------------------------------------------------------



 



          (c) Benefits.
          (i) During the Employment Period, except as otherwise expressly
provided herein, the Executive shall be entitled to participate in all employee
benefit and other plans, practices, policies and programs and fringe benefits on
a basis no less favorable than that provided to other senior officers of the
Company, provided, that the Executive shall be entitled to paid annual vacation
totaling four weeks per year.
          (ii) Temporary Housing and Travel. During the Employment Period, the
Company shall reimburse the Executive for the reasonable costs of  (A) temporary
housing for the Executive in an appropriate, furnished, two-bedroom
Company-owned or Company-leased apartment located within reasonable proximity to
the Company’s downtown Chicago, Illinois headquarters and (B) airfare for the
Executive’s reasonable travel to and from the Executive’s residence in Arizona,
at a class of travel customary for the Company’s directors and officers;
provided that such reimbursements shall be made to the Executive in accordance
with the Company’s standard expense reimbursement policies.
     3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice, in accordance
with Section 11(b), of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after the Company’s receipt of such notice by the
Executive (the “Disability Effective Date”), provided, that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall have the meaning ascribed under the Company’s long term
disability plan.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period with or without Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s:
          (i) conviction by a court of competent jurisdiction of a felony under
Federal law or the law of the state in which such action occurred;
          (ii) willful dishonesty in the course of fulfilling the Executive’s
material employment duties;

- 3 -



--------------------------------------------------------------------------------



 



     (iii) commission of a material act of fraud or embezzlement;
     (iv) willful failure to substantially perform the Executive’s
responsibilities under this Agreement; or
     (v) willfully (x) impeding, (y) endeavoring to influence, obstruct or
impede or (z) failure to materially cooperate with an investigation authorized
by the Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal securities or state laws or a governmental
department or agency;
unless, in the case of clauses (ii) through (v), the event constituting Cause is
curable and has been cured to the extent possible by the Executive within
30 business days of his receipt of notice from the Company that an event
constituting Cause has occurred and specifying the details of such event.
For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. “Cause” shall not include bad judgment or failure of the Company or
Partnership to meet financial performance objectives. The cessation of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board (excluding the Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the opinion of the Board, the
Executive is guilty of the conduct described above, and specifying the
particulars thereof in detail. Notwithstanding the foregoing, if the Board
reasonably believes in good faith that facts exist that may justify a
termination for Cause, the Board retains the right to (i) immediately terminate
the Executive’s employment (without any obligation to pay or provide any
benefits described in Section 4), and (ii) call the Board meeting and comply
with the other requirements described in the preceding sentence within 90 days
thereafter (the “Determination Period”); provided that promptly following the
Determination Period, the Executive shall be paid or provided the applicable
benefits described in Section 4. If the Company does not deliver to the
Executive a Notice of Termination within 90 days after any member of the Board
who is not a party to such act or omission has had knowledge, or should have had
knowledge, that an event constituting Cause has occurred, the event will no
longer constitute Cause.

- 4 -



--------------------------------------------------------------------------------



 



          (c) Resignation. The Executive may terminate the Executive’s
employment during the Employment Period for any reason.
          (d) Notice of Termination. Any termination by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 11(b). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company, hereunder, or preclude the Company,
from asserting such fact or circumstance in enforcing the Company’s rights
hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company other than for Disability,
the date of receipt of the Notice of Termination or any later date specified
therein within 90 days of such notice, (ii) if the Executive’s employment is
terminated by the Executive, 30 days after receipt of the Notice of Termination
(provided, that the Company may accelerate the Date of Termination to an earlier
date by providing the Executive with notice of such action) and (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of the Executive’s death or the Disability
Effective Date, as the case may be.
     4. Obligations of the Company upon Termination.
          (a) Other Than For Cause. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or
Disability, the Company shall have no further obligations to the Executive other
than:
          (i) the Company shall pay to the Executive a lump sum in cash within
5 days after the Date of Termination (subject to Section 4(d)) of an amount
equal to (A) the Base Salary through the end of the Employment Period and (B) if
such termination occurs after a Change in Control, an additional amount equal to
the sum of (x) any Fixed Bonus remaining unpaid as of the Date of Termination
plus (y) the Discretionary Bonus at the amount stated in Section 2(b)(ii);
          (ii) a pro-rata portion (but not less than 50%) of the Option Grant
shall vest, based on the number of days of actual employment during the
Employment Period through the Date of Termination, divided by 365;

- 5 -



--------------------------------------------------------------------------------



 



such options shall remain exercisable until the earlier of (1) the expiration of
their term and (2) the one-year anniversary of the Date of Termination;
          (iii) within 30 days of the date hereof, at Executive’s election,
either (A) the Company shall provide medical and dental benefits to the
Executive, his spouse and his eligible dependents on the same basis and at the
same cost as such benefits are then currently provided to the Executive (the
“Medical Benefits”) through the end of the Employment Period; provided that such
benefits shall be secondary to any other coverage obtained by the Executive; or
(B) the Company shall pay the Executive the monthly amount of the Company’s
contribution toward Medical Benefits on a monthly basis; and
          (iv) to the extent not theretofore paid or provided, subject to
Section 11(g), the Company shall timely pay or provide to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any plan, program, policy or practice or other
contract or agreement of the Company and its affiliated companies through the
Date of Termination, (such other amounts and benefits shall hereinafter be
referred to as the “Other Benefits”).
          (b) Death; Disability. If, during the Employment Period, the
Executive’s employment shall terminate on account of death (other than via death
after delivery of a valid Notice of Termination without Cause) or Disability,
the Company shall have no further obligations to the Executive other than to
provide the Executive (or his estate) (i) the Annual Base Salary through the
Date of Termination to the extent theretofore unpaid, (ii) the Medical Benefits
and (iii) the Other Benefits.
          (c) For Cause; Resignation for Any Reason. If, during the Employment
Period, the Company shall terminate the Executive’s employment for Cause or the
Executive terminates his employment for any reason, the Company shall have no
further obligations to the Executive other than the obligation to pay to the
Executive (i) the Annual Base Salary through the Date of Termination to the
extent theretofore unpaid and (ii) the Other Benefits.
          (d) Condition. The Company shall not be required to make the payments
and provide the benefits specified in Section 4(a)(i), (ii) and (iii) unless,
prior to payment, the parties hereto have entered into a release (for which the
applicable 7 day revocation period has expired) within 55 days following the
Date of Termination, under which the Executive releases the Company, its
affiliates and its officers, directors and employees from all liability (other
than the payments and benefits under this Agreement or any option award). The
Company and the Partnership shall tender the release to the Executive within
2 business days of the Executive’s Date of Termination.

- 6 -



--------------------------------------------------------------------------------



 



          (e) Resignation from Certain Directorships. Following the Employment
Period or the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including as trustee) and from all other offices
and positions he holds with the Company and any of its affiliates; provided,
however, that if the Executive refuses to tender his resignation after the Board
has made such request, then the Board shall be empowered to tender the
Executive’s resignation from such offices and positions.
     5. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment,
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment.
     6. Section 4999 of the Code.
          (a) General Rules. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 6) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the Executive’s actual marginal rates of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made, (ii) pay applicable
state and local income taxes at the Executive’s actual marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
actual reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (iii) have otherwise allowable deductions for
federal income tax

- 7 -



--------------------------------------------------------------------------------



 



purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income.
Notwithstanding the foregoing provisions of this Section 6(a), if it shall be
determined that Executive is entitled to a Gross-Up Payment, but that the
Payments would not be subject to the Excise Tax if the Payments were reduced by
an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. In the event that the Payments would be reduced as provided in this
Section 6(a), then such reduction shall be determined in a manner which has the
least economic cost to Executive and, to the extent the economic cost is
equivalent, the Payments will be reduced in the inverse order of when the
Payments would have been made to Executive until the reduction specified is
achieved. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
          (b) Determinations. Subject to the provisions of Section 6(a), all
determinations required to be made under this Section 6, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
amount of any Option Redetermination (as defined below), the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). For the avoidance of doubt, the Accounting Firm may use the
Option Redetermination amount in determining the reduction of the Payments to
the Safe Harbor Cap. Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder. The Gross-Up Payment under this Section 6 with respect
to any Payments shall be made no later than 30 days following such Payment. If
the Accounting Firm determines that no

- 8 -



--------------------------------------------------------------------------------



 



Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on Executive’s applicable federal income tax return will not result in
the imposition of a negligence or similar penalty. In the event the Accounting
Firm determines that the Payments shall be reduced to the Safe Harbor Cap, it
shall furnish Executive with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the Determination, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse the
Executive for his or her Excise Tax, the Accounting Firm shall determine the
amount of the Overpayment that has been made and any such Overpayment (together
with interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he or she has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his or her
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax. In the event that the Company makes a
Gross-Up Payment to the Executive and subsequently the Company determines that
the value of any accelerated vesting of stock options held by Executive shall be
redetermined within the context of Treasury Regulation §1.280G-1 Q/A 33 (the
“Option Redetermination”), Executive shall (i) file with the Internal Revenue
Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refunded Excise Tax to the Company; provided that the
Company shall pay all reasonable professional fees incurred in the preparation
of Executive’s amended federal income tax return. In the event that amounts
payable to Executive under this Agreement were reduced pursuant to the third
sentence of Section 6(a) and subsequently Executive determines there has been an
Option Redetermination that reduces the value of the Payments attributable to
such options, the Company shall promptly pay to Executive any amounts payable
under this Agreement that were not previously paid solely as a result of the
third sentence of Section 6(a) up to the Safe Harbor Cap.
          (c) Maximum Payment. Notwithstanding anything to the contrary in this
Agreement, the Gross-Up Payment shall not under any circumstances exceed
one-hundred thirty-three percent (133%) of the amount of the Annual Base Salary
as set forth in Section 2(b)(i).

- 9 -



--------------------------------------------------------------------------------



 



     7. Covenants Not to Solicit Company Employees; Confidential Information.
          (a) Non-Solicit. During the Employment Period, and for a one-year
period after the Executive’s employment is terminated for any reason, the
Executive shall not, in any manner, directly or indirectly (without the prior
written consent of the Company) Solicit anyone who is then an employee of the
Company (or who was an employee of the Company within the prior 12 months) to
resign from the Company or to apply for or accept employment with any other
business or enterprise. For purposes of this Agreement, “Solicit” means any
direct or indirect communication of any kind, regardless of who initiates it,
that in any way invites, advises, encourages or requests any person to take or
refrain from taking any action.
          (b) Confidential Information. The Executive hereby acknowledges that,
as an employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its strategic plan and financial operations. The Executive
further recognizes and acknowledges that all confidential information is the
exclusive property of the Company, is material and confidential, and is critical
to the successful conduct of the business of the Company. Accordingly, the
Executive hereby covenants and agrees that he will use confidential information
for the benefit of the Company only and shall not at any time, directly or
indirectly, during the term of this Agreement and thereafter divulge, reveal or
communicate any confidential information to any person, firm, corporation or
entity whatsoever, or use any confidential information for his own benefit or
for the benefit of others. Notwithstanding the foregoing, the Executive shall be
authorized to disclose confidential information (i) as may be required by law or
legal process after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law), (ii) in any criminal proceeding against him after providing the Company
with prior written notice and (iii) with the prior written consent of the
Company.
          (c) Survival. Any termination of the Executive’s employment or of this
Agreement (or breach of this Agreement by the Executive or the Company) shall
have no effect on the continuing operation of this Section 7.
          (d) Cease Payments. In the event that the Executive materially
breaches Section 7(a), 7(b) or 7(i), the Company’s obligation to make or provide
payments or benefits under Section 4 or 6 shall cease.
          (e) Non-disparagement. During the Employment Period and thereafter,
the Executive shall not, in any manner, directly or indirectly make any
intentionally false or any disparaging or derogatory statements about the
Company, any of its affiliates or any of their employees, officers or directors.
The Company, in turn, agrees that it will not make, in any authorized corporate
communications to third parties,

- 10 -



--------------------------------------------------------------------------------



 



and it will direct the members of the Board and the Chief Executive Officer and
his direct reports, not to in any manner, directly or indirectly make any
intentionally false or any disparaging or derogatory statements about the
Executive; provided, however, that nothing herein shall prevent either party
from giving truthful testimony, from otherwise making good faith statements in
connection with legal investigations or other proceedings, or from responding to
disparaging or derogatory remarks made by the other party whether or not in
breach of this Section 7.
     8. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.
     9. Disputes.
          (a) Jurisdiction and Choice of Forum. All disputes arising under or
related to the employment of the Executive or the provisions of this Agreement
shall be settled by arbitration under the rules of the American Arbitration
Association then in effect, such arbitration to be held in Chicago, Illinois, as
the sole and exclusive remedy of either party. The arbitration shall be heard by
one arbitrator mutually agreed upon by the parties, who must be a former judge.
In the event that the parties cannot agree upon the selection of the arbitrator
within 10 days, each party shall select one arbitrator and those arbitrators
shall select a third arbitrator who will serve as the sole arbitrator. The
arbitrator shall have the authority to order expedited discovery, hearing and
decision, including the ability to set outside time limits for such discovery,
hearing and decision. The parties shall direct the arbitrator to render a
decision not later than 90 days following the arbitration hearing. Judgment on
any arbitration award may be entered in any court of competent jurisdiction.

- 11 -



--------------------------------------------------------------------------------



 



          (b) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Illinois applicable to contracts made
and to be performed entirely within that State.
          (c) Costs. The Company shall reimburse all reasonable legal fees and
expenses in connection with any dispute, arbitration or legal proceeding
relating to the employment of the Executive or the provisions of this Agreement
if the Executive substantially prevails on any claim in any such dispute,
arbitration or legal proceeding.
     10. Section 409A of the Code.
          (a) To extent that the Executive would otherwise be entitled to any
payment under this Agreement or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Section 409A of
the Code (“Section 409A”) and that if paid during the six months beginning on
the Date of Termination would be subject to the Section 409A additional tax
because the Executive is a “specified employee” (within the meaning of
Section 409A and as determined by the Company), the payment will be paid to the
Executive on the earlier of the six-month anniversary of the Date of
Termination, a change in ownership or effective control of the Company (within
the meaning of Section 409A) or the Executive’s death. Similarly, to the extent
that the Executive would otherwise be entitled to any benefit (other than a
payment) during the six months beginning on the Date of Termination that would
be subject to the Section 409A additional tax, the benefit will be delayed and
will begin being provided on the earlier of the six-month anniversary of the
Date of Termination, a change in ownership or effective control of the Company
(within the meaning of Section 409A) or the Executive’s death. In addition, any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Executive only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, amounts payable
under Section 4 of this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
          (b) Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to the Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the Executive’s second taxable year following the Executive’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses shall be reimbursed no later than the last day of the Executive’s third
taxable year following the taxable year in which the Executive’s

- 12 -



--------------------------------------------------------------------------------



 



“separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.
     11. Miscellaneous.
          (a) Amendment. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
at the Executive’s primary residential address
as shown on the records of the Company
If to the Company:
General Growth Properties, Inc.
110 North Wacker Drive
Chicago, IL 60606
Telecopy Number: 312-960-5485
Attention: Office of the General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          (d) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

- 13 -



--------------------------------------------------------------------------------



 



          (e) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the Company’s right to terminate the Executive for Cause pursuant to
Section 3(b) (subject to the limitation in the last sentence of Section 3(b)),
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
          (f) No Strict Construction. It is the parties’ intention that this
Agreement not be construed more strictly with regard to the Executive or the
Company.
          (g) Entire Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment or severance agreement or
arrangements between the parties, other than the Indemnification Agreement and
the option award agreement, and the Executive shall not be eligible for
severance benefits under any plan, program or policy of the Company or any of
its affiliates.
          (h) Section References; Captions. Any reference to a Section herein is
a reference to a section of this Agreement unless otherwise stated. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect.

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

            EXECUTIVE
      /s/ Thomas H. Nolan       Thomas H. Nolan              GENERAL GROWTH
PROPERTIES, INC.
      By:   /s/ Ronald Gern         Name:   Ronald Gern        Title:   General
Counsel        GGP LIMITED PARTNERSHIP
      By:   /s/ Ronald Gern         Name:   Ronald Gern        Title:   General
Counsel   

- 15 -